UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 14-7338


DURRELL KAYE JACKSON,

                        Petitioner – Appellant,

          v.

C. ZYCH, Warden, USP Lee,

                        Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.       Glen E. Conrad, Chief
District Judge. (7:14-cv-00077-GEC-RSB)


Submitted:   November 18, 2014             Decided:   November 21, 2014


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Durrell Kaye Jackson, Appellant Pro Se. Kartic Padmanabhan,
OFFICE OF THE UNITED STATES ATTORNEY, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Durrell    Kaye       Jackson       appeals       the   district    court’s

order dismissing without prejudice his 28 U.S.C. § 2241 (2012)

petition.       Jackson’s petition sought retroactive application of

the Fair Sentencing Act, arguing that the Act invalidates his

2002     life   sentence     for    engaging       in     a    continuing      criminal

enterprise.        Jackson    was     sentenced,          however,    prior     to   the

effective date of the Act.            We have reviewed the record and the

arguments on appeal and conclude that Jackson’s claim is without

merit.     See United States v. Bullard, 645 F.3d 237, 248-49 (4th

Cir. 2011).        Accordingly, we grant leave to proceed in forma

pauperis and affirm the district court’s judgment.                          We dispense

with oral argument because the facts and legal contentions are

adequately      presented    in    the   materials        before     this    court   and

argument would not aid the decisional process.



                                                                               AFFIRMED




                                            2